MEMORANDUM **
The district court properly dismissed Battle’s ADA and court access claims because he failed to raise them in his complaint.1 Even if the chronology of events is sufficient to permit an inference of retaliation, the inference is rebutted by uncontradicted evidence that the people who took Battle’s property were unaware of the conduct that Battle alleges prompted them to retaliate against him.2 The district court properly granted summary judgment on Battle’s property deprivation3 and due process claims.4
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988).


. Nulph v. Cook, 333 F.3d 1052, 1058 (9th Cir.2003).


. See Cal.Code Regs. tit. 15, § 3190(b) (2007).


. Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984); Sorrels v. McKee, 290 F.3d 965, 972 (9th Cir.2002).